        Case 4:20-cv-00427-JM-JTK Document 53 Filed 07/14/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

IAN B. MOYTEY,                                                                      PLAINTIFF
ADC #600360

v.                                   4:20CV00427-JM-JTK

BILL HIGGINS, et al.                                                            DEFENDANTS

                                            ORDER

       This matter is before the Court on Plaintiff’s Motions:

       1)      Motion for Default Judgment (Doc. No. 46) – This Motion is based on Plaintiff’s

belief that Defendants did not respond, as ordered by the Court, to his Motions for Preliminary

Injunctive Relief and Preservation of Evidence. However, Defendants did respond, on June 30,

2020 (Doc. No. 43), and the Court issued a Proposed Findings and Recommendations on July 1,

2020 (Doc. No. 44). Therefore, Plaintiff’s Motion is DENIED. The Clerk shall forward to Plaintiff

a copy of the docket sheet.

       2)      Motion for Reconsideration (Doc. No. 48) of June 24, 2020 Order denying his

Motion to Amend – DENIED.

       3)      Motion for Leave to File a Second Amended Complaint (Doc. No. 50) –

GRANTED in part, as to Defendants Huckabay, Wilbur, and Montgomery, and DENIED as to

Defendants Paxson and Clark. The Clerk shall file Doc. No. 50 as Plaintiff’s Second Amended

Complaint. The Clerk shall prepare summons for Defendants Huckabay, Wilbur, and

Montgomery, and the United States Marshal shall serve a copy of the First and Second Amended

Complaints (Doc. Nos. 6, 50) on Defendants, without prepayment of fees and costs or security

therefore. No further amendments will be permitted.


                                                1
       Case 4:20-cv-00427-JM-JTK Document 53 Filed 07/14/20 Page 2 of 2



       4)     Motion for Leave to File Memorandum of Law (Doc. No. 51) – GRANTED. The

Clerk shall docket this as a Brief in support of his Second Amended Complaint.

       IT IS SO ORDERED this 14th day of July, 2020.




                                                   ____________________________________
                                                   JEROME T. KEARNEY
                                                   UNITED STATES MAGISTRATE JUDGE




                                               1
